                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

RICARDO GOMEZ,                                )
                                              )
             Plaintiff,                       )
                                              )      No. 16 C 7743
             v.                               )
                                              )
CITY OF CHICAGO, FIRE DEPARTMENT              )      Judge Thomas M. Durkin
                                              )
             Defendant.                       )

                    MEMORANDUM OPINION AND ORDER

       Plaintiff Ricardo Gomez brings this lawsuit against the City of Chicago (the

“City”) alleging a hostile work environment under Title VII of the Civil Rights Act of

1964. The City moved for summary judgment. R. 64; R. 72. 1 For the reasons set forth

below, the Court grants the City’s motion.

                                      Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of



1The City’s motion was initially filed in redacted form, and then refiled under seal
with the Court’s permission and without redaction.
evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                       Background

         The following facts are undisputed unless otherwise noted. Ricardo Gomez is a

Puerto Rican/Hispanic firefighter who began training with the City of Chicago Fire

Department (“CFD”) in May 2005 and has worked in that capacity ever since. R. 73

¶¶ 1, 4. Gomez was initially assigned to Engine 57 located at 1244 North Western

Avenue before his transfer to Engine 110 at 2322 West Foster Avenue in or around

November 2010. 2 Id. ¶¶ 5, 6.

         The 2012 note and investigation. According to Gomez, on or about January

28, 2012 and while at Engine 110, a form completed by CFD personnel to request a

transfer to another firehouse with the word “spic” written on it fell out of his locker.

Id. ¶ 7. Gomez was familiar with the CFD’s General Orders (“G.O.’s”) and with the

policies concerning discrimination, harassment and reporting. Id. ¶ 12. G.O. 93-018,

effective at that time, expressly prohibited “[d]iscrimination and/or harassment on

the basis of race, color, religion, sex, national origin, age, ancestry,” and promised

that “[t]he department takes each and every complaint of discrimination and/or

harassment seriously,” and that each one would be “thoroughly investigated.” Id. ¶¶


2   The capitalized term “Engine” in this context refers to a specific fire station.

                                              2
8, 10. G.O. 93-018 allowed employees to file a complaint of discrimination or

harassment in multiple ways, including by notifying department supervisors or

through the appropriate grievance procedure, and provided that a complaint received

by supervisors would “confidentially” and immediately be forwarded to the

appropriate Deputy Fire Commissioner, who would in turn designate an investigator.

Id. ¶ 11.

      Consistent with G.O. 93-018, Gomez reported the note to his superior officer,

Lieutenant Kevin Peters. Lt. Peters in turn reported it to Battalion Chief Joseph

Santucci that same day. 3 Id.; R. 82-2 ¶ 20. And Lt. Peters read G.O. 93-018 to Gomez,

and then to all employees present at Engine 110 that day, indicating while

referencing its provisions that any harassment was prohibited and would not be

tolerated. R. 73 ¶ 8.

      Battalion Chief Santucci immediately prepared an incident report, ultimately

causing the Internal Affairs Division to open an investigation. Id. at 13. During the

investigation, Gomez alleged that he had received other (blank) transfer forms while

at Engine 110: in his work boots in May 2011; in his locker in October 2011; and in

his work coat in January 2012. He also reported that he found a water bottle in his

work boots in January 2012. Id. ¶ 14. Gomez had not reported these or any other

incidents previously. Id. ¶ 15. Gomez complained to investigators that he “didn’t feel



3 The CFD is structured as follows, from lowest to highest rank: firefighter, engineer,
lieutenant, captain, battalion chief, deputy district chief, district chief, assistant
deputy fire commissioner, deputy fire commissioner, first deputy fire commissioner
and fire commissioner. R. 73 ¶ 27.

                                          3
like part of the clique,” and that neither the Caucasian firefighters nor Hispanic

engineer Alfredo Ruiz spoke to him. R. 82-2 ¶ 4; R. 73 at Ex. L, p. 2-3. Gomez was

interviewed twice in February 2012 and a third time in October 2012. R. 73 ¶¶ 18,

19. The IAD investigator gave Gomez her business card and advised him multiple

times over the course of the investigation that he could contact her at any time. But

Gomez made no further complaints. Id.

      In addition to interviewing Gomez, the IAD investigator also interviewed

Battalion Chief Santucci and Lt. Peters once Santucci returned from medical leave

in September 2012. Id. ¶ 19. And during the weeks following Gomez’s report, Lt.

Peters spoke to all Engine 110 firefighters, including minority firefighters with

Hispanic surnames. None had experienced any racially offensive, harassing or

derogatory conduct. Nor had any witnessed other firefighters treating Gomez in an

offensive or racially discriminatory manner. Id. ¶ 9.

      Gomez requested a transfer out of Engine 110 on or about February 12, 2012.

He was thereafter permitted to work temporarily at other engines, and was

transferred to Engine 89 at 3945 West Peterson Avenue on a permanent basis in April

2012. Id. ¶ 17. The IAD closed its investigation in January 2013 without taking

further action. Id. ¶¶ 20, 21.

      The 2014 note and investigation. On or about April 27, 2014, more than two

years after his January 2012 report and while still assigned to Engine 89, Gomez

showed his commanding officer Lt. Ted Maj a transfer form that he alleged fell out of

his equipment that day. On it were the handwritten words “get out and swim back to



                                          4
your sh*t hole.” Id.¶ 22. Approximately one year before, the CFD had rescinded G.O.

93-018 and adopted in its place G.O. 13-006, entitled “Discrimination/Harassment

Investigation Policy and Procedures.” G.O. 13-006 incorporated the City’s Diversity

and Equal Employment Opportunity Policy (“EEO Policy”), the purpose of which was

to “provide [City employees] an effective means for the resolution of complaints of

discrimination and harassment.” Id. ¶¶ 25, 26. An employee can file a complaint of

discrimination, harassment or retaliation under G.O. 13-006 and the EEO Policy by

notifying “CFD supervisors, CFD’s EEO Liaison (the Deputy Commissioner of CFD

Human Resources), City of Chicago Department of Human Resources,” or by union

grievance. Id. ¶ 27 and Ex. U, p. 2. Unlike G.O. 93-018, G.O. 13-006 and the EEO

Policy it adopts specifies that the EEO Division shall initiate and direct the

investigation, and that supervisors who become aware of conduct that may violate

the EEO Policy must report it to “a Department Liaison, or to the EEO Officer or

EEO Deputy” or face potential discipline. Id. at Ex. U, p. 2 and Ex. T, p. 4-5.

      Lt. Maj informed everyone present at the morning call that day about the note,

and reiterated that discrimination would not be tolerated while reviewing the

relevant anti-harassment and discrimination policies. Id. ¶ 22 and Ex. O, p. 2-3. He

interviewed almost all of Engine 89’s members. None admitted to leaving the note.

Id. ¶ 22. Lt. Maj also informed his commanding officer, Captain Curley—Battalion

Chief Kurt Nelson’s reliever—about the note, and notified Battalion Chief Nelson

when he returned to Engine 89 on or about April 30. That same day, Battalion Chief

Nelson informed Deputy District Chief Hoyle Marshall and Assistant Deputy Fire



                                           5
Commissioner Mark A. Nielsen about the note, and forwarded Gomez’s complaint to

CFD’s Internal Affairs Division. Id. ¶¶ 23, 24, 28. Five days later on May 5, 2014,

Assistant Commissioner for the Internal Affairs Division Steven M. Malec notified

EEO officer Abel Leon—who oversaw the EEO Division investigations at the time—

of Gomez’s complaint. Id. Gomez was then transferred to Engine 86 at 3918 North

Harlem Avenue in May or early June 2014. Id. at Ex. X, p. 3.

      The EEO Division commenced its investigation on June 18, 2014 by

telephoning Gomez to clarify his allegations. Gomez was interviewed in person the

next day. R. 73 ¶¶ 29, 30. During the interview, Gomez told investigators that he

suspected that David Comiskey—a Caucasian fellow firefighter of the same rank—

wrote the note, and reported for the first time that Comiskey also swore at him and

was “derogatory and belittling.” Id. ¶¶ 31, 32, 33. According to Gomez, Comiskey

never referenced Gomez’s nationality or ethnicity when he swore at him, and Gomez

would respond either by ignoring Comiskey, or swearing back. Id. ¶ 33. Gomez also

complained that Comiskey singled him out for wearing casual clothes, but could not

recall complaining about it previously. Id. ¶ 47. Gomez told the investigators that he

felt “like [Comiskey] had it in for me from day one, whether it’s personal, because I’m

Hispanic, . . . he didn’t like how I looked or talked I don’t know.” Id. ¶ 32.

      Gomez complained about other acts alleged to have occurred at Engine 89,

including finding a spoiled banana in his pants pocket in October 2013, a transfer

form pasted to his locker on February 8, 2014, a nail in his boot on February 14, 2014,

and that his helmet was tampered with and his mask pulled out of its pouch. Id. ¶¶



                                            6
35, 50. Gomez accused Comiskey of having something to do with the alleged

equipment tampering. Id. He further stated that he found blank transfer forms in his

gear or locker every couple of months for about 2 years and that orange stickers used

for newly hired firefighters were placed on his helmet and he was treated like a rookie

despite having 9 years on the job. Id. ¶¶ 36, 38. Gomez did not report these incidents

previously because he is a “big boy” and did not want to report “every little incident,”

so he just “let it go.” Id. ¶ 35 and Ex. X, p. 5; R. 82-1 ¶ 35. Gomez told investigators

that other than the January 2012 and April 2014 notes, he had reported no other

notes or incidents of racial or ethnic harassment. R. 73 ¶ 36.

      Gomez also described an incident with Comiskey that occurred while the 2012

investigation was ongoing in which Lt. Manuel Soto, who was relieving for his and

Comiskey’s regular supervisor, Lt. Richard Lynch, sent Gomez upstairs to rest

because he was not feeling well. Id. ¶ 41. He claimed Comiskey got on the microphone

in response and said “Hey f*ckin Gomez, why don’t you f*ckin lay up,” by which he

meant take time off for medical reasons. Id. Gomez reported that he then came down

to the kitchen to confront Comiskey, and Comiskey either “pretend[ed] to be cooking

with [a] knife or us[ed] it to threaten me.” Id. at Ex. X, p. 5. The two men argued, and

Lt. Soto intervened, telling Gomez to leave the kitchen, and Comiskey that he was

“not going to have this stuff at work.” Id. ¶¶ 40, 43, 44. The knife did not touch Gomez.

This was the first time Gomez reported the incident. Id. ¶¶ 43, 45. Gomez also told

investigators that earlier that day and in violation of CFD policy, Comiskey suggested

that he not be in the “food club,” a group whose members contribute money toward



                                           7
meal preparation. R. 73 ¶ 46 and Ex. E, p. 74; R. 82-2 ¶ 5. Gomez could not recall

whether he had previously reported being excluded from the club. Id. at Ex. E, p. 77.

      When interviewed about the knife incident, Lt. Soto said that in addition to

swearing at Gomez and telling him to go “lay up,” Comiskey called out on the PA

“motherf*cker” and “lazy a** prick spic.” R. 82-2 ¶¶ 9, 10. He concluded that “race

was the reason Comiskey was treating [Gomez] this way,” but also stated that “[o]ther

than during this heated argument,” he had not heard “this type of racial slur” from

Comiskey. R. 82-1 ¶ 44; R. 82-6, p. 3. Lt. Soto did not report the incident to anyone at

the time. The parties debate whether he should have. R. 82-2 ¶ 15; R. 93 ¶ 15.

      Gomez and Comiskey’s then-supervisor Lt. Lynch also witnessed arguments

between Comiskey and Gomez. Lt. Lynch specifically recalled intervening in a

dispute in which Comiskey critiqued Gomez’s job performance. Lt. Lynch admonished

Comiskey and spoke to Gomez about the need to do his fair share of daily chores and

tasks. R. 73 ¶ 48 and Ex. Y, p. 3; R. 82-1 ¶ 48. Lt. Lynch believed Gomez and Comiskey

had different work ethics and personalities. R. 73 ¶ 34. Lt. Lynch had never observed

or heard any comments about race or ethnicity, and nor had Gomez ever complained

to him about racial discrimination or harassment by Comiskey or anyone else. Id. ¶¶

33, 34. Indeed, while Gomez once told Lt. Lynch about a blank transfer form he had

received, he also told Lt. Lynch that it was “not a big deal,” and did not allege that it

was motivated by his race or national origin. Id. And Gomez admitted both to EEO

Division investigators and at his deposition that he had never heard Comiskey use

any racial language. Id. ¶ 49.



                                           8
       In addition to his complaints about Comiskey, Gomez alleged for the first time

that fellow firefighter James Pack harassed him in March or April 2014, telling

Gomez to “get down here and help” clean up Pack’s mess. Id. ¶ 37. According to

Gomez, Pack also made jokes about Hispanic people to others, which Gomez found

offensive but chose to “laugh[ ] off” rather than complain. Id. ¶¶ 37, 39.

      Gomez also reported that unidentified Caucasian firefighters said the “n-word”

every couple of days as well as “beaner” and “Nigger plumb,” including in the presence

of unidentified officers. Id. ¶ 40. He stated that the comments were not directed at

anyone in particular because “they know they will lose their job for that.” Gomez could

not provide dates or identify any witnesses, and had not previously reported the

comments. Id. But Gomez reported that “things are fantastic at [his] new firehouse”

(referring to Engine 86). Id. at Ex. X, p. 7.

      Gomez was transported from CFD’s Medical Division to a hospital because of

high blood pressure in June 2014, and took medical leave until May 2015. R. 82-2 ¶¶

31, 32; R. 93 ¶¶ 31, 32. 4 Gomez was interviewed for a second time in September 2014

regarding discipline he received during his medical leave that he alleged was in

retaliation for filing the 2014 EEO Division complaint. Id. ¶ 53. And Gomez was

interviewed a third time in May 2015 after returning to Engine 86 from medical leave.


4 During his leave, Gomez saw his primary care physician Dr. John Lee for what Dr.
Lee diagnosed as work-related stress and anxiety based on Gomez’s representations
to him. R. 82-10, p. 75. Gomez’s former primary care physician Dr. Salvador Gutierrez
testified at his deposition that Gomez had multiple high blood pressure readings even
before his 2005 hire date, and that he had instructed Gomez to track his blood
pressure as early as September 2006. R. 93 ¶ 31 and Ex. 3, p. 21:22-23:9, 88:13-89:11.



                                            9
During his deposition, Gomez stated that his work environment at that time “may

have been” better. Id. ¶¶ 54, 55 and Ex. E, p. 178-79. The EEO Division conducted a

fourth and final in-person interview with Gomez in March 2016. At that time, he

stated that he did not remember Comiskey ever saying “spic,” “lazy f*cking spic,”

“lazy a** prick spic,” “go back with your people,” or “lazy spic” during the 2012 knife

incident. Id. at Ex. BB, p. 2. Nor could he recall whether anyone had ever overheard

Comiskey swearing at him, and “couldn’t tell” if Comiskey was “using that language

for a racial reason.” He also did not “know why Comiskey bullied and harassed” him,

and concluded that “for whatever reason he had it in for me.” Id. at Ex. BB, p.5.

Gomez reiterated that he did not report every incident because he is a “big boy,” not

a “crybaby” or “whiner,” “didn’t want to report every little thing,” and “it doesn’t

bother me.” 5 Id. at Ex. BB, p. 2.

      Ultimately, Comiskey was suspended for six days for violations of CFD rules

and regulations, including allegations that potentially fell under the City’s Violence

in the Workplace Policy. Id. ¶ 60; R. 82-2 ¶ 28. Comiskey’s suspension was not

imposed under the EEO Policy. R. 82-2 ¶ 29. But the entire CFD nevertheless

underwent training in April 2018 developed in part because of Gomez’s 2014

complaint and the subsequent EEO investigation. R. 73 ¶ 61. The training addressed

(among other things) diversity and inclusion, discrimination and harassment based



5Additional interviews during the EEO investigation included Pedro Hernandez in
August 2014 and again in July 2016, Manuel Soto in August 2014 and again in May
2016, Ted Maj in October 2014 and again in August 2016, David Comiskey in October
2014, James Pack in July 2015, and Julio Sanchez, Jr. in April 2016. Id. ¶ 52.

                                          10
on all protected categories, retaliation, resources for victims, and mandatory

responses by officers. Id. Online training was offered in November 2018 for those

unable to attend in April. Id.

      Gomez filed a charge of discrimination with the Equal Employment

Opportunity Commission in October 2014. 6 The EEOC issued a right to sue letter in

May 2016. Id. ¶ 59. Gomez then filed this lawsuit in August 2016, alleging civil rights

violations under Title VII, Section 1981, Section 1983 and state law. R. 1. The Court

dismissed Gomez’s Section 1981, Section 1983 and state law claims on January 1,

2017, leaving only the Title VII hostile work environment claim that is the subject of

the City’s summary judgment motion. See generally R. 20. During his March 2018

deposition, Gomez alleged for the first time that throughout his first day on the job

in November 2005, a firefighter called him “spic.” Gomez could not name the

firefighter or any witness, and had not previously reported the incident. R. 73 ¶ 62.

                                       Analysis

I.    Local Rule 56.1

      As an initial matter, the Court must address Gomez’s failure to comply with

Local Rule 56.1. The City correctly points out that not only did Gomez fail to cite to a

single paragraph of his Local Rule 56.1 statement of facts to support the factual

assertions made in his brief, but also his 56.1 statement of additional facts did not

adhere to the local rules and the Court’s standing order because in it Gomez



6 Gomez initially filed his charge of discrimination unsigned. A signed copy was filed
in November 2014.

                                          11
repeatedly failed to cite to specific lines, paragraphs or pages of the record as

required. See L.R. 56.1(b)(3) (requiring a non-moving party to support its facts with

“specific references to . . . parts of the record”). The Seventh Circuit has “consistently

and repeatedly upheld a district court’s discretion to require strict compliance with

its local rules governing summary judgment.” Bordelon v. Chicago Sch. Reform Bd.

of Trustees, 233 F.3d 524, 527 (7th Cir. 2000) (citing Midwest Imports, Ltd. v. Coval,

71 F.3d 1311, 1316 (7th Cir. 1995)). As this Court’s standing order makes clear, “Local

Rules are not mere technicalities. Failure to abide by the Local Rules may result in

the Court striking briefs, disregarding statements of facts, deeming statements of

facts admitted, and denying summary judgment.” Nevertheless, as explained below,

even if Gomez had complied with the local rules and this Court’s standing order by

properly attributing the factual assertions in his brief and those in his statements of

facts, the Court can discern no genuine dispute of material fact sufficient to defeat

summary judgment.

II.   Merits

      To establish a prima facie case of hostile work environment, Gomez must show:

(1) that he was subject to unwelcome harassment; (2) the harassment was based on

his national origin or ethnicity; (3) the harassment was so severe or pervasive as to

alter the conditions of his work environment by creating a hostile or abusive

situation; and (4) that there is a basis for employer liability. Zayas v. Rockford Mem’l

Hosp., 740 F.3d 1154, 1159 (7th Cir. 2014) (citing Lucero v. Nettle Creek Sch. Corp.,

566 F.3d 720, 731 (7th Cir. 2009)). Additionally, the conduct complained of must be



                                           12
both subjectively and objectively offensive. Vance v. Ball State Univ., 646 F.3d 461,

469 (7th Cir. 2011). The City argues that Gomez’s hostile work environment claim

fails under the second, third, and fourth elements, and that there is no genuine issue

of material fact to suggest that the alleged harassment was either objectively or

subjectively offensive. See generally R. 73. 7 The Court’s analysis will focus on the

fourth requirement: employer liability.

      Gomez alleges that fellow firefighters David Comiskey and James Pack

perpetrated harassment. There is no dispute that these individuals were co-workers,

not supervisors. And Gomez does not name any other alleged harasser. As such, to

establish a basis for employer liability, Gomez must prove that the City was negligent

in discovering or remedying harassment. Montgomery v. Am. Airlines, Inc., 626 F.3d

382, 390 (7th Cir. 2010) (citing Andonissamy v. Hewlett–Packard Co., 547 F.3d 841,

848 (7th Cir. 2008)); see also Cerros v. Steel Techs., Inc., 398 F.3d 944, 952 (7th Cir.

2005) (“An employer satisfies its legal duty in coworker harassment cases ‘if it takes

reasonable steps to discover and rectify acts of . . . harassment of its employees.’”


7 The City also contends that the allegations pre-dating those made in connection
with Gomez’s January 2012 complaint to the City are time-barred because the
exception to the continuing violation rule for significant temporal time gaps between
acts applies. See R. 72 at 16-17 (citing Milligan-Grimstad v. Stanley, 877 F.3d 705,
712 (7th Cir. 2017), Tinner v. United Ins. Co. of Am., 308 F.3d 697, 709 (7th Cir. 2002),
and Selan v. Kiley, 969 F.2d 560, 567 (7th Cir. 1992)). Gomez does not argue
otherwise. Accordingly, because the Court considers Gomez to have waived the
argument and finds merit in the City’s position, the Court would decline to consider
the allegations from 2005 even if it found a basis for employer liability. See Citizens
for Appropriate Rural Roads v. Foxx, 815 F.3d 1068, 1078 (7th Cir. 2016) (plaintiff’s
failure to respond to defendant’s argument on summary judgment results in waiver);
see also Selan, 969 F.2d at 567 (2-year gap between allegations was a “considerable
separation [that] weigh[ed] heavily against finding a continuing violation”).

                                           13
(quoting Parkins v. Civil Constructors of Ill., Inc., 163 F.3d 1027, 1032 (7th Cir.

1998))). “[P]rompt investigation of alleged misconduct [is the] hallmark of reasonable

corrective action.” Cerros, 398 F.3d at 953-54. “Notice that is sufficient to trigger

employer liability must be given to either someone with authority to take corrective

action or, at a minimum, someone who could ‘reasonably be expected to refer the

complaint up the ladder to the employee authorized to act on it.’” Parker v. Side by

Side, Inc., 2014 WL 2932211, at *11 (N.D. Ill. June 27, 2014) (quoting Lambert v. Peri

Fireworks Sys., Inc., 723 F.3d 863, 866-67 (7th Cir. 2013)). If the employer has

established procedures for reporting complaints of harassment, “the complainant

ordinarily should follow that policy in order to provide notice sufficient for the

employer to be held responsible.” Lambert, 723 F.3d at 867. The focus of the notice

inquiry, however, is “on whether the complainant adequately alerted his employer to

the harassment, ‘not whether [the complainant] followed the letter of the reporting

procedures set out in the employer’s harassment policy.’” Parker, 2014 WL 2932211,

at *11 (quoting Cerros, 398 F.3d at 952-53). But “[a]n employer is not liable for co-

employee racial harassment ‘when a mechanism to report the harassment exists,

[and] the victim fails to utilize it.’” Yancick v. Hanna Steel Corp., 653 F.3d 532, 549

(7th Cir. 2010) (quoting Durkin v. City of Chi., 341 F.3d 606, 612-13 (7th Cir. 2003)).

      The undisputed evidence shows that Gomez made just two reports of

harassment: the first in January 2012, and the second in April 2014. The undisputed

evidence also shows that the City responded promptly to each by reiterating with the

relevant workforce that harassment and discrimination would not be tolerated and



                                          14
reviewing applicable policies with them on the very same date. Thereafter, the City

commenced investigations into both the notes that caused Gomez to complain, and

the additional allegations of harassment he made during those investigations, some

of which had occurred years prior. And Gomez was promptly transferred to new fire

stations in both instances. The Court reviews each report and subsequent

investigation, and the parties’ arguments, in more detail below.

      The 2012 investigation. First, the City contends that it took prompt,

appropriate corrective action when Gomez reported harassment in January 2012

sufficient to preclude a finding of employer liability. Following his 2012 complaint,

Lieutenant Peters immediately informed Battalion Chief Joseph Santucci and read

then-applicable G.O. 93-108 to everyone at the firehouse, informing them that

harassment was prohibited and would not be tolerated. He questioned those present

about the note, but no one reported having any knowledge of it. Lt. Peters also

informed Battalion Chief Joseph Santucci, which ultimately lead to a full

investigation and report by the Internal Affairs Division, an investigation that was

initiated only two days after Gomez found the note. During the weeks thereafter, Lt.

Peters spoke to all firefighters assigned to Engine 110, including minority firefighters

with Hispanic surnames, asking whether any of them had experienced racially

offensive, harassing or derogatory conduct. None had, and nor had any witnessed

others treating Gomez in any offensive or racially discriminatory manner. During

this same period, Gomez was transferred out of Engine 110 at his request, and




                                          15
subsequently told IAD investigators that he was very happy and had no additional

complaints.

      But Gomez nevertheless finds fault in the City’s response to his complaint.

First, Gomez contends that it violated G.O. 13-006 because the investigation was

conducted by the Internal Affairs Division instead of the EEO Division. R. 82 at 10-

11. But G.O. 13-006 took effect in April 2013 and was not applicable at that time, and

the Court finds the City’s response was reasonable even if it had been. See Milligan

v. Bd. of Trs. of S. Ill. Univ., 686 F.3d 378, 387 (7th Cir. 2012) (employer’s “failure to

follow internal policy does not matter so long as the employer’s response is otherwise

reasonable under Title VII.”). Gomez also takes issue with the fact that some of the

interviews were not conducted until September 2012, some 8 months after Gomez

reported the note. But the Court does not lay blame on the City here; the delayed

interviews with Battalion Chief Santucci and Lieutenant Peters were a result of

Santucci’s medical leave. And, as noted, Gomez had been transferred to a new fire

station months before, and raised no new allegations in the interim despite that he

knew how and to whom to report them. On these facts, the Court finds that the City

was not negligent in either discovering or remedying the alleged harassment, and

that no basis for liability lies with respect to the 2012 investigation.

      The 2014 investigation. The City contends that its response to Gomez’s 2014

complaint was also reasonable and prompt under the circumstances. It is undisputed

that Gomez’s 2014 report led him to raise additional allegations of harassment for

the first time, some of which arose (but were not reported) during the earlier 2012



                                           16
investigation. Those allegations and the note itself were the subject of a similar

investigation to that conducted in 2012. Specifically, Lt. Maj referenced the applicable

General Order in admonishing those present at role call the day of Gomez’s

complaint, informing them that discrimination would not be tolerated. Lt. Maj also

notified Captain Curley and the relieving chief about the incident that day, and

informed the regular Battalion Chief Kurt Nelson when he returned three days later.

In turn, Nelson immediately notified Deputy District Chief Hoyle Marshall and

Assistant Deputy Fire Commissioner Mark A. Nielsen, and the EEO Division

commenced an investigation into Gomez’s allegations shortly thereafter. And Gomez

was assigned to a new fire station which he reported was “fantastic.”

      But Gomez contends that issues remain for the jury. Gomez’s principal

arguments concern the fact that during the 2014 investigation, Lt. Soto reported that

he heard, but did not report, Comiskey directing racially charged language at Gomez

during the knife incident in 2012. First, Gomez contends that Lt. Soto’s failure to

report that incident at the time violated the EEO Policy requiring supervisors to

report potential discrimination and/or harassment even if the employee himself does

not. But again, Gomez argues this under an apparent misconception that G.O. 13-

006 adopting the EEO Policy applied in 2012, when it did not.

      Gomez also argues that the City’s failure to investigate and take corrective

action with respect to the knife incident in 2012 was negligent, and that had Lt. Soto

reported it and the City investigated it at that time, additional harassment—pointing

specifically to the 2014 note—may have been prevented. In other words, Gomez seeks



                                          17
to impute knowledge to the City through Lt. Soto. In response, the City argues that

even if Comiskey used the language Lt. Soto reported, it cannot be used to support

Gomez’s claims because Gomez did not hear it himself and nor was he made aware of

it. The Court agrees that remarks made outside of Gomez’s hearing are not

actionable, and there is no dispute that Gomez did not hear the remarks Lt. Soto

contends Comiskey made. Nor did he ever hear Comiskey use racial language. See R.

73 ¶¶ 33, 49; Whittaker v. N. Ill. Univ., 424 F.3d 640, 645 (7th Cir. 2005) (no hostile

work environment based on racial remarks “made outside [plaintiff’s] presence”

where “no evidence that [plaintiff] was aware of these remarks”); see also Mannie v.

Potter, 394 F.3d 977, 983 (7th Cir. 2005) (environment not objectively hostile where

“[m]ost of the conduct that forms the basis of [plaintiff’s] claim consists of derogatory

statements made . . . out of [plaintiff’s] hearing” and the rest is “isolated and not

particularly severe”); McLaughlin v. Chi. Transit Auth., 263 F. Supp. 2d 1130, 1136-

37 (N.D. Ill. 2003) (comments “white b*tch” and “pushy female” made outside of

plaintiff’s presence not actionable harassment). It follows that those remarks and Lt.

Soto’s failure to report them cannot form the basis for the City’s liability, including

because the focus of the analysis is on the employee’s report, and here there was and

could be none. See Yancick, 653 F.3d at 549 (“An employer is not liable for co-employee

racial harassment ‘when a mechanism to report the harassment exists, but the victim

fails to utilize it.’” (quoting Durkin, 341 F.3d at 612-13)). Gomez offers no authority

to the contrary (or at all) on this point.




                                             18
      Gomez also argues that the 2014 investigation was negligent because it

reached the wrong result. More specifically, Gomez contends that the City failed to

give enough weight to Lt. Soto’s statement that Comiskey’s behavior and comments

toward him the day of the knife incident were physically threatening and racially

motivated. But Gomez again ignores the fact that he himself failed to report the knife

incident and did not hear the comments Lt. Soto asserts were made. Nor is there any

other evidence in the record to support Lt. Soto’s allegations. Moreover, when Gomez

finally did report the knife incident, the City conducted a thorough investigation—

notwithstanding that Gomez himself had not tied and could not tie the incident to

any discriminatory animus—and ultimately imposed discipline despite that the

conduct had occurred years earlier. The Court finds no negligence here.

      Finally, again failing to cite any authority, Gomez argues that the 2014

investigation, resulting in the 2017 suspension of firefighter Comiskey for conduct

occurring in 2012 and causing (in part) 2018 workplace training on discrimination,

harassment and retaliation, was too lengthy to deem the City’s response “prompt.”

But the investigation’s duration resulted in part from the sheer number of issues

Gomez raised for the first time (including the knife incident and the additional

allegation of retaliation during his lengthy medical leave). And there is no dispute

that the City commenced remediation efforts the day of Gomez’s initial April 2014

report, including by reinforcing the policy against discrimination and harassment

with all staff present and emphasizing that such actions would not be tolerated, and

reporting the complaint up the chain as required. Nor can Gomez point to any harm



                                         19
resulting from the delay. To the contrary, Gomez reported that his new assignment

at Engine 86 was “fantastic,” and other than the alleged retaliation during his

medical leave (which is not part of his complaint), raised no new complaints. Simply

put, “[a]lthough the process may have been imperfect, it was not negligent.” Williams

v. Waste Mgmt. of Ill., 361 F.3d 1021, 1030 (7th Cir. 2004) (while the investigation

was “by no means textbook in its execution, we cannot ignore . . . the undisputed fact

that [the employer] took prompt action” and that a “stern verbal warning . . . had both

the purpose and effect of eliminating further race-based harassment”); see also

Cerros, 398 F.3d at 954 (“the efficacy of an employer’s remedial action is material to

our determination whether the action was ‘reasonably likely to prevent the

harassment from recurring’” (quoting Williams, 361 F.3d at 1029 (7th Cir. 2004)));

Hostetler v. Quality Dining, Inc., 218 F.3d 798, 809 (7th Cir. 2000) (delay in

responding to harassment complaint was not negligent where there was “no evidence

that [plaintiff] was in any way injured by [employer’s] failure to act more quickly,”

and “no proof . . . that the harassment continued” after the report.). Accordingly, even

if Gomez can otherwise establish that a hostile work environment existed (a point on

which the Court takes no position), his claim necessarily fails because no reasonable

jury could find that the City was negligent either in uncovering, or responding to,

Gomez’s complaints.




                                          20
                                  Conclusion

      For these reasons, the Court grants the City’s motion for summary judgment.

R. 64; R. 72.

                                            ENTERED:




                                            _______________________

                                            Honorable Thomas M. Durkin
                                            United States District Judge


Dated: June 14, 2019




                                       21
